          Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN

RENETTE HEREFORD

                Plaintiff,

v.                                                             Case No. 18-cv-1049

CATHOLIC CHARITIES, INC., DIOCESE OF MADISON

                Defendant.


                                           COMPLAINT


        NOW COMES the Plaintiff, Renette Hereford, (hereinafter, “Hereford” or “Plaintiff”), by

and through her attorneys, Canfield & Lutz, LLC, and as and for her cause of action against the

Defendant, Catholic Charities, Inc., Diocese of Madison, (hereinafter, “Catholic Charities” or

“Defendant”), alleges and shows to the Court as follows:

                                      NATURE OF ACTION

1. This action arises under 28 U.S.C. §§ 2201 and 2202, Title VII of the Civil Rights Act of

     1964, as amended, 42 U.S.C. § 2000e, et seq. and 42 U.S.C. §§ 1981, 1981a, and 1982, to

     correct unlawful employment practices on the basis of race (black), race based discrimination

     in the contractual relationship, as well as to provide appropriate relief to Renette Hereford

     who was adversely affected by such practices.

2. Defendant subjected Plaintiff to less favorable terms and conditions of employment,

     unwanted hostile and abusive employment conditions, and terminated her employment

     because of her race (black) with reckless indifference to her federally protected rights.

     Defendant prevented Plaintiff from enjoying the property rights, as are enjoyed by white
         Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 2 of 8



    citizens and further denied her the enjoyment of all benefits, privileges, terms, and conditions

    of the contractual relationship, as are enjoyed by white citizens.

                                             PARTIES

3. The Plaintiff, Renette Hereford, is an adult female resident of the State of Wisconsin, who

    currently resides at 2230 Alongi Lane, Beloit, Wisconsin 53511. At all times relevant to this

    complaint, the Plaintiff was employed by Defendant.

4. At all relevant times, the Defendant, Catholic Charities of Wisconsin, Inc. has continuously

    been a business with its principal offices located at 702 S High Point Road, Madison, WI

    53744, doing business in Wisconsin and had continuously and does now have at least 15

    employees.

5. At all relevant times, the Defendant has been an employer engaged in an industry affecting

    commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

    2000e (b), (g) and (h).

                                 JURISDICTION AND VENUE

6. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this case

    involves a federal question under Title VII of the Civil Rights Act of 1964, as amended, 42

    U.S.C. § 2000e-5(f)(1) and (3) (“Title VII”), and sections 101 and 102 of the Civil Rights

    Act of 1991, 42 U.S.C. §§1981, 1981a and 1982.

7. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

8. The employment practices alleged to be unlawful were committed within the jurisdiction of

    the United States District Court for the Western District of Wisconsin.




                                                  2 
 
         Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 3 of 8



                                  FACTUAL ALLEGATIONS

9. In 2010 Plaintiff applied for the position of Skills Trainer with Defendant’s Community

    Connections program in Rock County but was denied employment. After Plaintiff was

    eventually hired, she was told by co-workers Dee Barker and David Abb that she was not

    originally offered the position due to her skin color.

10. In approximately August 2011 Plaintiff once again sought employment with Defendant and

    interviewed for the position of Skills Trainer with Defendant’s Community Connections

    program in Rock County. The interview was conducted by a panel of three white supervisors;

    Joshua Easton, Debbie Gegare, and Dionne (last name unknown). During the interview

    Easton stated “we don’t discriminate.”

11. Plaintiff began working for Defendant as a Skills Trainer with Defendant’s Community

    Connections program on or about October 26, 2011. Plaintiff was only one of two black

    employees at the location.

12. In 2012 Barker, Amy Tiffany, and Gegare (Plaintiff’s supervisor) told the Plaintiff that they

    were not happy that Easton hired a black person.

13. On three or four occasions from 2011 to 2012 when Barker, Abb, and Gegare would go out

    for lunch, they returned and informed Plaintiff they found nails in her car tires. This only

    occurred when Barker, Abb, and Gegare went out for lunch together. It was only when

    Plaintiff started parking in front of the security cameras, that this stopped happening.

14. Plaintiff reported the harassment to Easton and Tiffany after the incidents occurred. To

    Plaintiff’s knowledge, nothing was ever done by Defendant and the harassment continued.

15. On the Monday after the Trayvon Martin incident made national news (Sunday, February 26,

    2012), Plaintiff walked into work to find Dee Martin and Abb wearing hooded sweatshirts



                                                  3 
 
         Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 4 of 8



    and beat boxing, in order to mock black culture. Martin and Abb also made comments about

    how they do not like black people.

16. Plaintiff reported the harassment to Easton and Tiffany after the incident occurred. To

    Plaintiff’s knowledge, nothing was ever done by Defendant and the harassment continued.

17. On January 18, 2013 Plaintiff was accosted and threatened by Abb. Abb was irate and yelled

    at Plaintiff in a condescending manner. Abb aggressively charged Plaintiff, pointing his

    finger at her and then making a fist while coming towards her. Plaintiff told Abb “Don’t

    charge me” and Abb responded “I will.” At that point a co-worker told Abb to leave.

18. Plaintiff reported the harassment to Easton and Tiffany after the incident occurred. To

    Plaintiff’s knowledge, nothing was ever done by Defendant and the harassment continued.

19. On March 7, 2017 Defendant, using fabricated reports of a violation of their company policy

    as a pretext, terminated Plaintiff based on her race in violation of Title VII of the Civil Rights

    Act of 1964.

20. On or about December 13, 2017 Plaintiff filed a charge of discrimination with the EEOC

    against the Defendant alleging that she was discriminated against on the basis of her race

    (black).

21. On September 17, 2018 the EEOC issued a Right to Sue Letter.

                                   STATEMENT OF CLAIMS

       As claims against the Defendant, Plaintiff alleges the following:

                                      COUNT I
                     TITLE VII DISCRIMINATION BASED ON RACE
                                                    
22. Plaintiff realleges and incorporates herein by reference all of the allegations contained in

    paragraphs 1 through 21 above, inclusive, with the same force and effect as though fully set

    forth and repeated within.


                                                  4 
 
          Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 5 of 8



23. Plaintiff is a member of a protected class under Title VII of the Civil Rights Act of 1964, 42

    U.S.C. § 2000e et seq., which prohibits discrimination by covered employers on the basis of

    race, color, religion, or national origin.

24. More than 30 days prior to the institution of this lawsuit, Plaintiff filed a charge with the

    EEOC alleging violations of Title VII by Defendant. All conditions, precedent to the

    institution of this lawsuit, have been fulfilled.

25. During Plaintiff’s employment with Defendant, Defendant engaged in unlawful employment

    practices in violation Title VII, 42 U.S.C. § 2000(e) et seq. Such practices include, but are

    not limited to:

                      a. Subjecting Plaintiff to different terms and conditions of employment,

                         levels of scrutiny, and discipline because of her race (black), than

                         similarly situated non-black employees.

                      b. Subjecting Plaintiff to harassment as well as unwanted, hostile, and

                         abusive employment conditions because of her race (black).

                      c. Terminating Plaintiff’s employment because of her race (black) in reckless

                         indifference to her federally protected rights.

26. The unlawful actions taken by Defendant as alleged herein, were taken in malicious, willful,

    wanton and reckless disregard of Plaintiff’s rights as guaranteed by Title VII.

27. As a direct, foreseeable, and proximate result of Defendant’s intentional discrimination,

    Plaintiff has suffered damages in the form of humiliation, pain, suffering, emotional distress,

    attorney fees and costs, loss of employment, loss of wages, future vocational loss, loss of

    promotional opportunities, and other employment benefits. These damages and injuries

    continue into the present and will continue into the foreseeable future.



                                                   5 
 
         Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 6 of 8



                                         COUNT II
                     42 U.S.C. § 1981 RACE BASED DISCRIMINATION

28. Plaintiff realleges and incorporates herein by reference all of the allegations contained in

    paragraphs 1 through 27 above, inclusive, with the same force and effect as though fully set

    forth and repeated within.

29. Defendant, using Plaintiff’s race (black) as a motivating factor, subjected her to unwanted,

    hostile, and abusive employment conditions and adverse employment actions, in violation of

    Section 101 of the Civil Rights Act of 1991, 42 U.S.C. 1981.

30. As a direct, foreseeable, and proximate result of Defendant’s intentional discrimination,

    Plaintiff has suffered damages in the form of humiliation, pain, suffering, emotional distress,

    attorney fees and costs, loss of employment, loss of wages, future vocational loss, loss of

    promotional opportunities, and other employment benefits. These damages and injuries

    continue into the present and will continue into the foreseeable future.

                                       COUNT III
                                 DECLARATORY JUDGMENT
                                                   
31. Plaintiff realleges and incorporates herein by reference all of the allegations contained in

    paragraphs 1 through 30 above, inclusive, with the same force and effect as though fully set

    forth and repeated within.

32. The allegations contained in Plaintiff’s Complaint present an actual controversy between the

    parties in the meaning of 28 U.S.C. Section 2201.

33. Plaintiff does not have plain and adequate remedies at law for her injuries as alleged in this

    Complaint or to prevent future injuries of a similar nature by the same or other similarly

    situated Defendant, and, therefore, she invokes the Court's jurisdiction pursuant to 28 U.S.C.

    Sections 2201 and 2202 to award declaratory relief.



                                                 6 
 
         Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 7 of 8



34. During Plaintiff’s employment with Defendant, Defendant engaged in unlawful employment

    practices in violation of Title VII, 42 U.S.C. § 2000(e) et seq. Such practices include, but are

    not limited to:

                      a. Subjecting Plaintiff to different terms and conditions of employment,

                         levels of scrutiny, and discipline because of her race (black).

                      b. Subjecting Plaintiff to unwanted, hostile, and abusive employment

                         conditions because of her race (black).

                      c. Terminating Plaintiff’s employment because of her race (black).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

A. Declare and adjudge pursuant to 28 U.S.C. § 2201 and § 706, and Title VII of the Civil

    Rights Act of 1964 as amended, 42 U.S.C. § 2000e-5, that by way of the adverse

    employment actions complained of herein, Defendant deprived Plaintiff of her right to be

    free from race based discrimination in violation of Title VII of the Civil Rights Act of 1964,

    as amended, 42 U.S.C. §§ 2000e et seq;

B. Order Defendant to make Plaintiff whole by providing appropriate back pay, front pay,

    compensatory damages, punitive damages, pre-judgment and post-judgment interest, and

    reimbursement for other benefits and expenses in an amount to be shown at trial;

C. Grant to Plaintiff her attorney fees, costs and disbursements as provided by 42 U.S.C. §

    12205 and all other applicable statutes and provisions;

D. Grant to Plaintiff whatever other relief this Court deems just and equitable.

                                      JURY TRIAL DEMAND

       Plaintiff requests a jury trial on all questions of fact raised by this complaint.



                                                   7 
 
           Case: 3:18-cv-01049-slc Document #: 1 Filed: 12/17/18 Page 8 of 8




Dated at Milwaukee, Wisconsin on this the 17th Day of December, 2018.

                                    
                                          /s/ Jason Canfield
                                          State Bar No. 1083007
                                          Canfield & Lutz, LLC
                                          Attorney for the Plaintiff
                                          6944 N Port Washington Rd., Suite 206
                                          Milwaukee, WI 53217
                                          Ph. 414.935.2810
                                          Fax. 414.935.2821
                                          Jason.Canfield@CanfieldandLutz.com




                                             8 
 
